Nebraska Advance Sheets
966	286 NEBRASKA REPORTS



                      State of Nebraska,           appellee, v.
                       Robert C. Taylor,        appellant.
                                    ___ N.W.2d ___

                       Filed December 6, 2013.      No. S-12-241.

 1.	 Prior Convictions: Appeal and Error. On a claim of insufficiency of the evi-
      dence, an appellate court, viewing and construing the evidence most favorably to
      the State, will not set aside a finding of a previous conviction for the purposes of
      sentence enhancement supported by relevant evidence.
 2.	 Statutes: Appeal and Error. Statutory interpretation presents a question of law,
      for which an appellate court has an obligation to reach an independent conclusion
      irrespective of the determination made by the court below.
 3.	 Sentences: Prior Convictions: Proof. In order to prove a prior conviction for
      purposes of sentence enhancement, the State has the burden to prove the fact
      of prior convictions by a preponderance of the evidence, and the trial court
      determines the fact of prior convictions based upon the preponderance of the
      evidence standard.
 4.	 Trial: Evidence: Proof. Preponderance of the evidence requires proof which
      leads the jury to find that the existence of the contested fact is more probable than
      its nonexistence.
 5.	 Statutes: Appeal and Error. Statutory language is to be given its plain and ordi-
      nary meaning, and an appellate court will not resort to interpretation to ascertain
      the meaning of statutory words which are plain, direct, and unambiguous.
 6.	 Statutes. It is not within the province of a court to read a meaning into a statute
      that is not warranted by the legislative language.
 7.	 Drunk Driving: Prior Convictions: Proof: Time. The plain and ordinary mean-
      ing of Neb. Rev. Stat. § 60-6,197.02 (Reissue 2010) does not require the State to
      prove the exact date of the prior offense.
  8.	 ____: ____: ____: ____. Under Neb. Rev. Stat. § 60-6,197.02 (Reissue 2010), the
      State has the burden to prove by a preponderance of the evidence that the prior
      offense occurred in the 12 years prior to the current offense.
 9.	 Rules of the Supreme Court: Appeal and Error. Absent plain error, the
      Supreme Court’s review on a petition for further review is restricted to matters
      assigned and argued in the briefs.

   Petition for further review from the Court of Appeals, Inbody,
Chief Judge, and Moore and Riedmann, Judges, on appeal
thereto from the District Court for Lancaster County, Robert R.
Otte, Judge. Judgment of Court of Appeals affirmed.
   Robb N. Gage for appellant.

  Jon Bruning, Attorney General, Erin E. Tangeman, and
Nathan A. Liss for appellee.
                       Nebraska Advance Sheets
	                            STATE v. TAYLOR	967
	                            Cite as 286 Neb. 966

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

      McCormack, J.
                      NATURE OF CASE
   This case is before this court on further review of the deci-
sion of the Nebraska Court of Appeals.1 Robert C. Taylor pled
guilty in the district court for Lancaster County to driving
under the influence (DUI). The Court of Appeals affirmed
the conviction and found that at the enhancement hearing, the
State had met its evidentiary burden in establishing Taylor’s
prior DUI convictions. We granted Taylor’s petition for fur-
ther review.

                         BACKGROUND
   On May 20, 2011, Taylor was arrested for driving under the
influence of alcohol. On August 26, 2011, the State filed an
information charging Taylor with DUI. The State alleged that
it was his fourth offense, which would enhance the conviction
to a Class IIIA felony. The State alleged Taylor had been con-
victed of three prior DUI’s in Lancaster County and that the
offenses had occurred on March 17, 2002; November 25, 2001;
and June 14, 1999.
   On January 19, 2012, Taylor pled guilty to DUI. The State
provided a factual basis for the offense, and the district court
accepted Taylor’s plea. The district court then immediately pro-
ceeded to an enhancement hearing.
   At the enhancement hearing, the State presented five exhib-
its. For Taylor’s 1999 and 2001 DUI convictions, the State
offered the certified court records. The exhibits were entered
without objection. The State testified that the Lancaster County
Court could not locate the certified court record for Taylor’s
2002 DUI conviction.
   In lieu of the certified court record for the 2002 conviction,
the State offered exhibits 1, 2, and 5. Exhibit 1 is a certified
copy of the electronic records of case No. CR02-4882 from

 1	
      State v. Taylor, No. A-12-241, 2013 WL 1111621 (Neb. App. Mar. 19,
      2013) (selected for posting to court Web site).
    Nebraska Advance Sheets
968	286 NEBRASKA REPORTS



JUSTICE, an online court records retrieval system in Nebraska.
Exhibit 1 contains the citation number, the date the case was
filed, the plea date, and the sentencing date. Exhibit 2 is a cer-
tified copy of the bill of exceptions from that case. It includes
the arraignment, the plea hearing, and the sentencing hearing.
During the plea hearing for the 2002 conviction, the parties
stipulated that there was a factual basis to accept Taylor’s
guilty plea. Exhibit 5 is a certified copy of Taylor’s driving
record from the Nebraska Department of Motor Vehicles. It
shows the same citation date as exhibit 1, the same case num-
ber as exhibits 1 and 2, and the same judgment date as exhibit
2. Exhibit 5 lists the citation date as March 17, 2002. None of
the three exhibits state the date of the offense.
    Exhibit 2 was received by the district court without objec-
tion. Counsel for Taylor objected to exhibit 1 based on rel-
evance and to exhibit 5 based upon foundation, relevance,
hearsay, and hearsay within hearsay. The district court over-
ruled these objections and received the evidence.
    Using the three exhibits, the district court found that the
State had met its burden of proof for the prior 2002 convic-
tion. The court found that Taylor had three prior convictions
and that the current DUI offense should be enhanced to a
fourth offense. Following a hearing, the district court sentenced
Taylor to 90 days’ imprisonment, 3 years’ probation, a $1,000
fine, and a license revocation of 15 years.
    On appeal, the Court of Appeals affirmed and held that
although there was no offense date in the record, it was clear
from the exhibits the DUI offense occurred in 2002.2 We
granted further review.
                  ASSIGNMENTS OF ERROR
   In his petition for further review, Taylor assigns that the
Court of Appeals erred in finding that the court-certified copy
of electronic JUSTICE records received as exhibit 1, a certified
copy of the bill of exceptions received as exhibit 2, and a certi-
fied copy of Taylor’s driving record were sufficient to establish
Taylor’s prior DUI conviction in case No. CR02-4882.

 2	
      Id.
                        Nebraska Advance Sheets
	                             STATE v. TAYLOR	969
	                             Cite as 286 Neb. 966

                   STANDARD OF REVIEW
   [1] On a claim of insufficiency of the evidence, an appellate
court, viewing and construing the evidence most favorably to
the State, will not set aside a finding of a previous conviction
for the purposes of sentence enhancement supported by rel-
evant evidence.3
   [2] Statutory interpretation presents a question of law, for
which an appellate court has an obligation to reach an indepen-
dent conclusion irrespective of the determination made by the
court below.4
                          ANALYSIS
   The question before us is whether the State must prove an
exact offense date for a prior conviction to meet its burden
in establishing Taylor’s 2002 DUI conviction for purposes of
enhancement. Taylor argues that because the State failed to
prove an offense date, it cannot meet its burden to prove by a
preponderance of the evidence that the violation in CRO2-4882
was committed within the 12 years previous to the conviction
for fourth-offense DUI.
   [3,4] In order to prove a prior conviction for purposes
of sentence enhancement, the State has the burden to prove
the fact of prior convictions by a preponderance of the evi-
dence, and the trial court determines the fact of prior convic-
tions based upon the preponderance of the evidence standard.5
Preponderance of the evidence requires proof which leads the
jury to find that the existence of the contested fact is more
probable than its nonexistence.6
   Neb. Rev. Stat. § 60-6,197.03 (Reissue 2010) sets out the
penalties for DUI convictions. The penalties include increased
sentences for repeat DUI offenses. Neb. Rev. Stat. § 60-6,197.02
(Reissue 2010), which is the statute at issue in this case,
explains how to determine prior DUI offenses for purposes of

 3	
      State v. Linn, 248 Neb. 809, 539 N.W.2d 435 (1995).
 4	
      State v. Abdulkadair, ante p. 417, 837 N.W.2d 510 (2013).
 5	
      State v. Macek, 278 Neb. 967, 774 N.W.2d 749 (2009).
 6	
      See State v. Copple, 224 Neb. 672, 401 N.W.2d 141 (1987), abrogated on
      other grounds, State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).
    Nebraska Advance Sheets
970	286 NEBRASKA REPORTS



sentence enhancement. At the time of Taylor’s arrest in 2011,
§ 60-6,197.02 stated:
         (1) A violation of section 60-6,196 or 60-6,197 shall
      be punished as provided in section 60-6,197.03. For pur-
      poses of sentencing under section 60-6,197.03:
         (a) Prior conviction means a conviction for a viola-
      tion committed within the twelve-year period prior to
      the offense for which the sentence is being imposed
      as follows:
         ....
         (c) Twelve-year period means the period computed
      from the date of the prior offense to the date of the
      offense which resulted in the conviction for which the
      sentence is being imposed.
         (2) In any case charging a violation of section 60-6,196
      or 60-6,197, the prosecutor or investigating agency shall
      use due diligence to obtain the person’s driving record
      from the Department of Motor Vehicles and the per-
      son’s driving record from other states where he or she is
      known to have resided within the last twelve years. The
      prosecutor shall certify to the court, prior to sentencing,
      that such action has been taken. The prosecutor shall
      present as evidence for purposes of sentence enhance-
      ment a court-certified copy or an authenticated copy of
      a prior conviction in another state. The court-certified or
      authenticated copy shall be prima facie evidence of such
      prior conviction.
         (3) For each conviction for a violation of section
      60-6,196 or 60-6,197, the court shall, as part of the judg-
      ment of conviction, make a finding on the record as to the
      number of the convicted person’s prior convictions. The
      convicted person shall be given the opportunity to review
      the record of his or her prior convictions, bring mitigating
      facts to the attention of the court prior to sentencing, and
      make objections on the record regarding the validity of
      such prior convictions.
(Emphasis supplied.)
   [5,6] Statutory language is to be given its plain and ordi-
nary meaning, and this court will not resort to interpretation
                        Nebraska Advance Sheets
	                              STATE v. TAYLOR	971
	                              Cite as 286 Neb. 966

to ascertain the meaning of statutory words which are plain,
direct, and unambiguous.7 It is not within the province of this
court to read a meaning into a statute that is not warranted by
the legislative language.8
   [7,8] We find that the plain and ordinary meaning of
§ 60-6,197.02 does not require the State to prove the exact date
of the prior offense. It states that “[p]rior conviction means a
conviction for a violation committed within the twelve-year
period prior to the offense for which the sentence is being
imposed . . . .”9 The 12 years is calculated “from the date of
the prior offense to the date of the offense which resulted in
the conviction for which the sentence is being imposed.”10
Although having proof of the exact offense date would be the
easiest method of proof, the statute does not require an exact
date. Rather, the State must prove by a preponderance of the
evidence that the prior offense occurred in the 12 years prior to
the current offense.
   Once the State meets it burden, § 60-6,197.02 shifts the
burden to the defendant.11 The defendant then has the oppor-
tunity “to review the record of his or her prior convictions,
bring mitigating facts to the attention of the court prior to
sentencing, and make objections on the record regarding the
validity of such prior convictions.”12 This burden-shifting para-
digm was created to simplify the prosecution’s ability to
make a prima facie case for purposes of enhancement against
repeat offenders.13
   [9] Before we address the evidence presented, Taylor
argued in his brief and at oral argument that the district court
erred in receiving exhibits 1 and 5 over Taylor’s objections.
However, we note that these objections were not assigned

 7	
      Amen v. Astrue, 284 Neb. 691, 822 N.W.2d 419 (2012).
 8	
      Id.
 9	
      § 60-6,197.02(1)(a).
10	
      § 60-6,197.02(1)(c) (emphasis supplied).
11	
      See State v. Garcia, 281 Neb. 1, 792 N.W.2d 882 (2011).
12	
      § 60-6,197.02(3). See State v. Garcia, supra note 11.
13	
      State v. Garcia, supra note 11.
    Nebraska Advance Sheets
972	286 NEBRASKA REPORTS



in his petition for further review. The only issue assigned
by Taylor on further review is whether the State sufficiently
met its burden. It is well established that a petition for fur-
ther review and supporting memorandum brief must specifi-
cally set forth and discuss any error assigned to the Court of
Appeals.14 Absent plain error, our review on a petition for
further review is restricted to matters assigned and argued in
the briefs.15 Thus, we will not address Taylor’s objections to
exhibits 1 and 5.
   On an appeal of a sentence enhancement hearing, we view
and construe the evidence most favorably to the State.16 The
record establishes Taylor committed the current offense on
May 20, 2011. Therefore, any prior DUI conviction is relevant
for enhancing Taylor’s sentence if the DUI offense occurred on
or after May 20, 1999.
   Here, the preponderance of the relevant evidence estab-
lishes that the offense at issue had to have occurred on or after
September 1, 2001. At the plea hearing for the 2002 convic-
tion, the district court repeatedly referenced that Taylor had
been charged with DUI with a blood alcohol concentration of
.08 of 1 gram or more by weight of alcohol per 210 liters of
breath. This is crucial because in 2001, the Legislature had
lowered the level from .10 of 1 gram to .08 of 1 gram.17 Prior
to September 1, 2001, a person was not guilty of DUI unless
his or her blood alcohol content was .10 of 1 gram or more.
Because Taylor was charged with DUI for having a blood
alcohol concentration of .08 of 1 gram or more by weight of
alcohol per 210 liters of breath, we find that the preponderance
of the evidence establishes that Taylor’s DUI offense occurred
on or after September 1, 2001.
   After the district court found that the State had carried its
burden concerning the 2002 DUI conviction, the district court

14	
      State v. Dreimanis, 258 Neb. 239, 603 N.W.2d 17 (1999).
15	
      Id.
16	
      State v. Linn, supra note 3.
17	
      Compare Neb. Rev. Stat. § 60-6,196(1)(c) (Cum. Supp. 2000), with
      § 60-6,196(1)(c) (Cum. Supp. 2002).
                         Nebraska Advance Sheets
	                               STATE v. TAYLOR	973
	                               Cite as 286 Neb. 966

properly shifted the burden back to Taylor.18 The district court
gave Taylor an opportunity to present evidence at the enhance-
ment hearing. Taylor failed to do so. As we noted in State v.
Garcia,19 the defendant in enhancement proceedings is in a
unique position to produce evidence concerning prior convic-
tions, because it is within his knowledge. Taylor has firsthand
knowledge of approximately when the offense occurred. And
yet, Taylor never argued that the offense date for his 2002
DUI conviction occurred before May 20, 1999. Taylor failed to
rebut the State’s prima facie case for enhancement.
   Therefore, we affirm the Court of Appeals’ decision that the
district court correctly found that the relevant evidence makes
it more likely than not that the 2002 DUI conviction’s offense
date was within 12 years of the 2011 DUI offense.

                         CONCLUSION
   For purposes of enhancement of a DUI offense, the State is
not required under § 60-6,197.02 to provide an exact offense
date for prior convictions. Rather, the State is required to prove
by the preponderance of the evidence that the prior offense
occurred within the 12 years prior to the offense for which
the defendant is being charged. In this case, the evidence
establishes that Taylor’s 2002 DUI conviction more likely
than not occurred within the 12 years prior to his May 20,
2011, DUI offense. For this reason, we affirm the Court of
Appeals’ decision.
                                                       Affirmed.

18	
      See State v. Garcia, supra note 11.
19	
      Id.